


EXHIBIT (10)(q)

 

THE EMPIRE DISTRICT ELECTRIC COMPANY 2006 INCENTIVE PLAN
THE EMPIRE DISTRICT ELECTRIC COMPANY 2015 INCENTIVE PLAN

 

AMENDMENT TO PERFORMANCE-BASED RESTRICTED STOCK AWARDS

 

The performance-based Restricted Stock Awards granted to the undersigned
                          (the “Grantee”) by The Empire District Electric
Company (the “Company”) under The Empire District Electric Company 2006 Stock
Incentive Plan and The Empire District Electric Company 2015 Stock Incentive
Plan, as applicable, that are outstanding as of the date hereof (each, an
“Award”), which may include one or more of the Awards dated February 5, 2014,
February 4, 2015, and February 3, 2016, as the case may be, as set forth in the
Notices of Performance-Based Restricted Stock Award as of such dates, are hereby
amended, effective upon and subject to the occurrence of the Merger (as defined
below) and to the extent outstanding immediately prior to the Effective Time (as
defined below), to provide that, as of the Effective Time, each Award shall be
cancelled and converted into the right to receive a lump-sum cash payment,
payable in accordance with the Merger Agreement (as defined below) to the
Grantee, equal to the product of (i) the Merger Consideration (as defined
below), multiplied by (ii) the total number of shares of Common Stock of the
Company that would be earned for performance at Target for the Performance
Period in accordance with provisions of the applicable Notice of Award.  For
purposes of this Amendment, the term “Merger Agreement” shall mean the the
Agreement and Plan of Merger, dated February 9, 2016, by and among the Company,
Liberty Utilities (Central) Co. and Liberty Sub Corp., and the terms “Merger”,
“Effective Time” and “Merger Consideration” shall have the meanings given to
them thereunder.

 

 

 

AGREED BY:

 

 

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

By:

 

 

 

Name:

 

 

By:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------
